       Case 1:19-cv-03218-JGK-KHP Document 49 Filed 10/05/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                       10/05/2020


 XIAMIN ZENG,                                                         AMENDED ORDER OF SERVICE
                                          Plaintiff,                     19-CV-3218 (JGK) (KHP)
                           -against-


 JOHN CHELL, et al.,


                                         Defendants.


KATHARINE H. PARKER, United States Magistrate Judge.

        It has been brought to the Court’s attention that the Plaintiff’s Amended Complaint (ECF

No. 43) has not been served on two individual Defendants, Erlene Wiltshire and Irwin Luperon.

Because Plaintiff has been granted permission to proceed in forma pauperis (“IFP”), she is

entitled to rely on the Court and the U.S. Marshals Service to effect service. Walker v. Schult,

717 F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall

issue and serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the Court must order the

Marshals Service to serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of

the Federal Rules of Civil Procedure generally requires that the summons and complaint be

served within 90 days of the date the complaint is filed, Plaintiff is proceeding IFP and could not

have served the summons and complaint until the Court reviewed the complaint and ordered

that summons be issued. The Court therefore extends the time to serve until 90 days after the

date the summons is issued. If the amended complaint is not served within that time, Plaintiff

should request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir.


                                                       1
       Case 1:19-cv-03218-JGK-KHP Document 49 Filed 10/05/20 Page 2 of 5




2012) (holding that it is the plaintiff’s responsibility to request an extension of time for service);

see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (summary order) (“As long as the

[plaintiff proceeding IFP] provides the information necessary to identify the defendant, the

Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of

time within the meaning of Rule 4(m).”).

                                            CONCLUSION

       To allow Plaintiff to effect service on Defendants Wiltshire and Luperon through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for each of these Defendants using the information

provided in the attached Addendum. The Clerk of Court is further instructed to issue a

summons and deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon these Defendants.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff.

SO ORDERED.

Dated: New York, New York
       October 5, 2020



                                               ________________________________
                                               KATHARINE H. PARKER
                                               United States Magistrate Judge




                                                  2
Case 1:19-cv-03218-JGK-KHP Document 49 Filed 10/05/20 Page 3 of 5




           ADDENDUM
                Case 1:19-cv-03218-JGK-KHP Document 49 Filed 10/05/20 Page 4 of 5




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                STEPHANIE DE ANGELIS
Corporation Counsel                              100 CHURCH STREET                          Assistant Corporation Counsel
                                              NEW YORK, NEW YORK 10007                              Phone: (212) 356-3513
                                                                                                      Fax: (212) 356-3509
                                                                                            Email: sdeangel@law.nyc.gov

                                                                           September 30, 2020
        BY ECF
        Judge Katharine H. Parker
        United States Magistrate Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                          Re:           Zeng v. Chell, et al.,
                                        19-CV-3218 (JGK)
        Dear Judge Parker:

                I am an Assistant Corporation Counsel in the Special Federal Litigation Division of the
        New York City Law Department, and the attorney assigned to the defense of the above-
        referenced matter. In that capacity, and pursuant to the telephonic status conference held on
        September 23, 2020 before Your Honor, the undersigned writes to provide the Court and
        plaintiff, the following services addresses for the following defendants:

                         Erlene Wiltshire
                          1 Police Plaza
                          Room 110C
                          New York, NY 10038

                         Police Officer Irwin Luperon, Shield No. 27763
                          New York Police Department 75th Precinct
                          1000 Sutter Ave
                          Brooklyn, NY 11208
      Case 1:19-cv-03218-JGK-KHP Document 49 Filed 10/05/20 Page 5 of 5




      Defendants thank the Court for its time and attention to this matter.


                                                           Respectfully submitted,

                                                           Stephanie De Angelis /s/
                                                           Stephanie De Angelis
                                                           Assistant Corporation Counsel
cc:   By E-MAIL
      Xiamin Zeng
      Plaintiff Pro Se
      110 Columbia Street
      Apt. 1A
      New York, NY 10002




                                               2
